DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1-20 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-20 filed on 05/16/2012 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of a controller configured to apply a drive signal to the power switch circuit to control the supply of power to the brushless motor, wherein the controller is configured to receive at least one signal associated with a phase current of 
The closet references to the present invention are believed to be as follows: Kaneko et al. (US 7199547 B2). Kaneko et al. discloses a controller configured to control the position of a mobile body without using a position detector, a magnetic pole position of a rotor of a synchronous motor is estimated based on electrical quantities in relation to electric power supplied to the synchronous motor and then the mobile body position is estimated based on the estimated magnetic pole position and it does not teach the detection is inquired within a variable speed range of zero to at least 15,000 rotations-per-minute (RPM), and control the drive signal based on the detected angular position of the rotor to electronically commutate the motor within a torque range of zero to at least 15 newton-meters (N.m) and a power output of zero to at least 1500 watts.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846